Citation Nr: 0504848
Decision Date: 02/22/05	Archive Date: 04/27/05

DOCKET NO. 04-02 462                        DATE FEB 22 2005

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

FINDING OF FACT

The veteran's hearing is within normal limits bilaterally.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2). In this case, there is no issue as to providing an appropriate application form or completeness of the application.

Second, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Here, the record reflects that the veteran

- 2


has been fully apprised of the changes brought about by the VCAA through January 2003 and October 2004 letters, and a December 2003 statement of the case, to include notice of what evidence and information are necessary to substantiate his claim, and notice of his and VA's obligation to obtain certain evidence, including V A's duty to obtain all relevant evidence in the custody of a Federal department or agency. As such, the duties to notify the veteran of necessary evidence, as well as the responsibility for obtaining or presenting that evidence, have been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, the veteran's service-department medical records are on file, and VA treatment records have been associated with the claims files. All available identified private treatment records have been obtained and there is no indication that any pertinent evidence was not received. The claimant was notified of the need for VA examinations, and he was seen for those studies in March 2003. The veteran was asked in a January 2003 letter to advise VA if there were any other information or evidence he considered relevant to his claims so that VA could help him by getting that evidence. He was also advised what evidence VA had requested, and notified in the October 2004 letter what evidence had been received. He was notified in the above documents that he needed to submit all evidence in his possession. Therefore, the duty to notify the appellant of any inability to obtain records does not arise in this case. Id. Thus, VA's duty to assist has been fulfilled.

Although full VCAA notice was issued out of sequence, the notice provided substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence), and Charles v. Prinicipi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice). Further, since receiving notice, the veteran has had ample opportunity to provide additional pertinent evidence since being informed of the evidence needed to substantiate his claim.

As for the deciding the claim before the expiration of the one-year period to submit evidence, 38 U.S;C.A. § 5103(b)(3) (West 2002 & Supp. 2004) authorizes the

- 3 


Secretary of V A to make a decision on a claim before the expiration of the one-year period provided a claimant to respond to VA's request for information or evidence.

Finally, to the extent that VA may have failed to fulfill any duty to notify and assist the veteran, the Board finds that error to be harmless. Of course, an error is not harmless when it "reasonably affect(s) the outcome of the case." ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this case, however, because there is not a scintilla of evidence that any failure on the part of VA to further comply with the VCAA reasonably affects the outcome of this case, the Board finds that any such failure is harmless. While perfection is an aspiration, the failure to achieve it in the administrative process, as elsewhere in life, does not, absent injury, require a repeat performance. Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

I Factual Background

The veteran asserts that upon entry into active service, he tested with perfect hearing. Since his release from active duty he reportedly has experienced difficulty hearing conversations whenever there was significant background noise. He argues that his problem cannot be evaluated by pure tone hearing test alone.

A review of the service medical records does not reveal a hearing loss as that term is defined by 38 C.F.R. § 3.385.

Pertinent post-service medical records consist solely of V A examination reports dated in March 2003. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:

HERTZ 	500	1000 	2000 	3000 	4000 	AVG
RIGHT 	0	5	0	5	5	4
LEFT		0	5	5	10	0	5

Speech recognition was 100 percent in the right ear and 100 percent in the left ear. Hearing bilaterally was considered within normal limits.

-4


II. Legal Analysis

Service connection is granted for disability resulting from disease or injury incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection is not granted for disease incurred or injury sustained in service, but for disability resulting from disease or injury in service. Brammer v. Derwinski, 3 Vet. App. 223 (1992). To establish service connection, there must be evidence of an etiologic relationship between a current disability and events in service or an injury or disease incurred there. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). The requisite link between a current disability and military service may be established, in the absence of medical evidence that does so, by medical evidence that the veteran incurred a chronic disorder in service and currently has the same chronic disorder, or by medical evidence that links a current disability to symptoms that began in service and continued to the present. Savage v. Gober, 10 Vet. App. 488,498 (1997); 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Neither service medical records nor the post-service audiology evaluation show that any hearing loss meets the threshold requirements for impairment. In fact, postservice findings showed the veteran's hearing was within normal limits. For the reasons stated, there is no evidence to support the veteran's contention of hearing loss due to service.

In denying service connection the Board acknowledges that the veteran presented a written statement that has yet to be considered by the RO. The statement, however, is cumulative of previously submitted statements, and it does not competently

- 5


address the etiology of any hearing loss. Hence, remanding this case to allow the RO an opportunity to review this cumulative evidence is not in order.

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application. 38 U.S.C.A. § 5107.

ORDER

Service connection for bilateral hearing loss is denied.

	DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

- 6




